Citation Nr: 1805441	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  18-01 614	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the June 2014 decision of the Board of Veterans' Appeals which found that the Veteran's discharge under dishonorable conditions from his second period of active duty from March 1961 to March 1962 constitutes a bar to VA benefits based on that period of service. 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


FINDINGS OF FACT

1.  In a June 2014 decision, the Board determined that the character of the Appellant's service from March 1961 to March 1962 is a bar to VA benefits. 

2.  In August 2017, a motion for revision of a June 24, 2014 Board decision (on the character of the Veteran's discharge as a bar to VA benefits) based on CUE was filed.

3.  In an October 2016 memorandum decision, the United States Court of Appeals for Veterans Claims affirmed the Board's June 2014 decision that the character of the Veteran's discharge for his service from March 1961 to March 1962 constitutes a bar to VA benefits for that period of service. 


CONCLUSION OF LAW

As the United States Court of Appeals for Veterans Claims affirmed the Board's June 2014 decision on the issue of the character of the Veteran's discharge for the period from March 1961 to March 1962 constituting a bar to VA benefits, the motion is moot. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2017).

The United States Court of Appeals for Veterans Claims has affirmed the June 2014 Board decision on the character of the Veteran's discharge as a bar to VA benefits that was challenged on the basis of CUE.  Thus, there is no longer a controversy regarding that issue.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.



ORDER

The motion is dismissed.







	                       ____________________________________________
	M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



